Citation Nr: 1445597	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-31 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether it was proper to terminate nonservice-connected death pension for the period from May 1, 2009 to May 1, 2010, and from June 1, 2010 to June 1, 2011, creating an overpayment in the amount of $15,864.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to August 1956.  He died on January [redacted], 2008, and the appellant is his surviving spouse.  

This matter is on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.   

This appeal includes documents contained in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

For the periods from May 1, 2009 to May 1, 2010, and from May 1, 2009 to May 1, 2010, the appellant was receiving countable income from non-VA sources that were in excess of her monthly maximum resulting in an overpayment in the amount of $15,864.  


CONCLUSION OF LAW

The appellant was not legally entitled to death pension benefits for the periods from May 1, 2009 to May 1, 2010, and from May 1, 2009 to May 1, 2010, and an overpayment in the amount of $15,864 was properly created.  38 U.S.C.A. §§ 5112, 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 3.102 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Overpayment of Death Pension

The issue on appeal pertains to the laws and regulations governing the payment of death pension benefits to the surviving spouse of a deceased veteran.  Specifically, a surviving spouse of a veteran who meets the wartime service requirements will be paid death pension benefits at the Maximum Annual Pension Rate (MAPR) minus his or her "countable income" when entitlement arose.  38 U.S.C.A. § 1541(a), (b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.3(b)(3), 3.23 (2013).

Because death pension is a need-based program, "countable income" includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  However, some expenses, such as unreimbursed medical expenses, may reduce an appellant's countable income.  38 U.S.C.A. § 1503(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.260, 3.261, 3.262 (2013).  Nonrecurring income or expenses (i.e. a transaction on a one-time basis) will be annualized over a 12-month period receipt of the income or the expense.  38 C.F.R. §§ 3.271(c), 3.272(h) (2013).

Background

In this case, the appellant (the Veteran's surviving spouse) was granted entitlement to death pension in an October 2008 decision, effective February 1, 2008.  At that time, her monthly pension rate was $624 per month, which was the rate prescribed by law for a surviving spouse without dependents.  

Beginning in December 2008, her monthly pension rate was increased to $661 per month and remained at this rate for the remainder of the relevant period on appeal.  See http://www.benefits.va.gov/ pension/current_rates_survivor_pen.asp (October 2, 2014).  As part of this decision, the appellant was instructed that she must inform VA if her income changes in any way.  

In an April 1, 2010 letter, the appellant informed VA that she received a check from a natural resource company on April 4, 2009 in the amount $10,098.  In a subsequent November 15, 2011 letter, the appellant informed VA that she was now receiving benefits from the Social Security Administration (SSA) in the amount of $623 per month.  She also received a May 14, 2010, check from the SSA in the amount of $9,087 for retroactive benefits.  

The RO determined that the April 4, 2009, check from the natural resources company and the May 14, 2014, check from the SSA constituted countable income, and informed the appellant that her income had exceeded her MAPR for the periods from May 1, 2009, to May 1, 2010, and from June 1, 2010 to June 1, 2011, and she was not entitled to death pension for this period.  As such, overpayment in the amount of $15,864 had been created.  

Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10) (West 2002); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  A finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

After a review of the pertinent evidence, the Board concludes that the RO was correct in terminating benefits for the period from May 1, 2009, to May 1, 2010, and from June 1, 2010 to June 1, 2011.  

As an initial matter, the RO is correct that the appropriate MAPR for the appellant was $624 per month for the period when she began receiving pension benefits on May 1, 2008 until the pension amount was upgraded to $661, effective December 1, 2008.  The pension rate of $661 remained constant for the remainder of the relevant period on appeal.

However, as is noted above, the MAPR is offset by various amounts of income.  This includes income such as the check she received from the natural gas company April 4, 2009, in the amount of $10,098.  Under VA regulations, this check is to be divided (or amortized) over the following 12 months, beginning with the month after she received the check.  Here, the April 4, 2009, check represented income in the amount of $841 per month for the period from May 1, 2009 to May 1, 2010.  As this monthly income exceeded her MAPR, she would not have been entitled to death pension for this period.    

Similarly, when the appellant received a check from the SSA on May 14, 2010, in the amount of $9,087.50, this check is also amortized over the following 12 months.  Specifically, the SSA check represents $757.25 in monthly countable income for the period from May 1, 2009 to May 1, 2010.  As this monthly income exceeded her MAPR, she would also not have been entitled to receive death pension for this period.  Therefore, the Board may conclude that the appellant inappropriately received death pension in the amount of $661 for the periods from May 1, 2009 to May 1, 2010, and from May 1, 2009 to May 1, 2010, resulting in a total overpayment of $15,864.  

Next, the Board also concludes that there was no administrative error on the part of VA in creating this overpayment.  When the appellant was granted death pension benefits in October 2008, she was specifically informed that she must inform VA if there were any changes to her income status.  According to the evidence of record, she delayed informing VA of her receiving a $10,098 check from a natural gas company for almost a year, and VA would have not had any reasonable way of knowing that such income had existed.  

Similarly, it does not appear that the appellant informed VA of the $9087.50 retroactive benefits payment from the SSA until approximately 18 months after she received it.  Again, the evidence does not indicate that VA would have had any way of knowing that such income existed.  In fact, the procedural history of this case indicates that the RO was very prompt in adjusting her benefits when it learned of this new countable income, thereby minimizing the amount of the overpayment.  

In conclusion, the Board determines that the appellant inappropriately received death pension in the amount of $661 for the periods from May 1, 2009 to May 1, 2010, and from May 1, 2009 to May 1, 2010, resulting in an overpayment in the amount of $15,864.  Moreover, there is no indication that this overpayment was the result of administrative error.  Therefore, the RO was correct in terminating death pension benefits for these periods of time, and the resulting overpayment was properly created.  



VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b);  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, however, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Specifically, no additional evidence, to include oral testimony, would change this outcome.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

The termination of nonservice-connected death pension for the period from May 1, 2009 to May 1, 2010, and from June 1, 2010 to June 1, 2011, creating an overpayment in the amount of $15,864, was proper.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


